Title: To James Madison from James Monroe, 10 June 1804
From: Monroe, James
To: Madison, James



Dear Sir
London June 10. 1804
My last publick letter was of the 3d. instt.—my last private one of the 22d. ulto. In the publick letter I communicated to you what had passed between Ld. Harrowby & myself on the topicks depending between the UStates & this govt. in a conference specially obtained for the purpose. I omitted however what passed on another topick. You were apprizd by my private letter of the arrival of Mr. Livingston here, and of the unfavorable light in which it was likely to be viewed by the government, nevertheless of the course I had resolved to take in all concerns respecting him. On his arrival I observed that I would either inform Ld. Harrowby of it by letter, or call with him & leave our cards. He preferr’d the latter course which was observed. In my interview with Ld. H., after passing over the other subjects, I remarked that it was known to his Lordship that Mr. L. had arrived here. He replied that it was. I told him that we had called & left our cards at his house which I did presume he had recd. He said, he had. I then observed that it was my wish to present Mr. L. to the court on monday the 4th, if the rules of the court permited & it was otherwise agreable. He said he could not say what the rule was in such a case. I told him that I had understood that a person could not be presented to the Queen who had not been presented to the King, without a special exception in his favor. He said that it was so. I asked whether I might expect that exception in favor of Mr. L., or give the rule as his Lordships answer. He said he was not prepared to give an answer. I then left him not asking or receiving the promise of one. About an hour after I got home I recd. a note from him refering me to Sir Stephen Cottrell for information on the subject, as the official organ. On the 3d., sunday, Sir Stephen called to give a verbal answer, to a note which I wrote him on the first, in presence of Mr. Livingston, to the effect above effect [sic]. He told me that by the rule of the court a minister of a foreign power, accredited with another foreign power, who happened to be here & had not been presented to the King could not to the Queen. I communicated the answer immediately to Mr. Livingston. On the next day I dined with Ld. Harrowby with the whole diplomatick corps—as soon as I entered, he observed, that by the manner in which I had mentioned my having call’d & left Mr. L.’s & my cards at his house, it might be inferr’d that I had been hurt at not having the visit returned: that the omission was not intended and ought not to be considered as a slight, since by the Etiquette of the court, the secretaries of the govt. never returned the visits of any ministers under the grade of ambassidor. I told him that I had not intended any idea other than the fact, of our having made the visit: that on Mr. Livingstons arrival here, I considered it a duty which I owed equally to his govt., to my own, & Mr. L. himself, to present him to his Lordship—that it often happened that cards wh. were left were lost or never presented to the persons to whom the visit was made: that I wished to know that he had recd. our cards & that I was in rule. He said that in referring me to Sir Stephen Cottrell for the answer, he had followed Etiquette; that the answer which I had recd. was according to it; that however he owed it to candour to say, that if an exception was in any case proper, it was not deemed so by his govt. in that of Mr. Livingston: that his late note to Mr. Talleyrand relative to Mr. Drake, surpassing in severity on this govt., that of every foreign minister there & his memorial, did not point him out as a person entitled to any exception in his favor, or any attention here. I replied that those were points on which he would decide for himself: that whatever might be the sense of his govt. on them, that Mr. Livingston from his character & station, was entitled to attention from me, which I had, and shod. consider it my duty to shew. He replied that he was perfectly sensible of that, indeed saw the propriety of it. He added that he was sorry that circumstances had put it out of his power to treat with attention any person coming into this country, cloathed by our govt. with the character held by Mr. L, or in whose favor I might interest myself, since the acts objected to in Mr Ls conduct were not sanctioned, indeed could not be by his government, since they cod. not be known to it when they were taken. I acknowledged in suitable terms, the friendly disposition expressed in the latter sentiment and endeavoured to moderate the feeling towards Mr. Livingston as far as circumstances wod. permit. Since the above I have not seen Lord Harrowby nor have I heard any thing farther from him on the subject. No attention has been shewn to Mr. L. by the govt. A passport to travel abt. the country was withheld till the time allotted for the object, had in some measure passed, so that he did not use it. One to sail to France from Plymouth in an American vessel abt. to cross the channel was refused. He had one to sail from certain ports, open to every one, to a neutral power, under which he left this, early this morning for Gravesend, from whence he will sail for Holland on his return to France. For some considerable time after he came here, I was of opinion that he had no political object whatever in view: I continued to entertain that opinion untill after my interview with Lord Harrowby, when some observations escaped him which led me to change it. He said that he wished to consult me on an interesting subject; that before he left France he had had conversations with Mr. Talleyrand & Mr. Marbois on the subject of peace; both had intimated that it might be made, tho’ the proposition must come from England, as she had broken the peace of Amiens—that their govt. wod. receive a proposition, and, Britain relinquishing Malta, every thing else would be made easy: that since his arrival here he had been consulted on that subject by several members of the opposition, to whom he had communicated the above, or something like it: that more latterly Mr. Grey had called on him to inform him that Mr. Fox was desirous of asking an interview with Mr. Pitt to communicate what Mr. Livingston had told him relative to the disposition of the French govt. for peace, its terms &ce with a sincere desire on his part to promote that important object, provided he, Mr. L., would give his sanction to the measure. Mr. Livingston asked me what I wod. advise him to say? I replied that it was a delicate question for me to give an opinion on; that I had much reason to think that the ministry was jealous of his intercourse with the members of the opposition; he askd if Ld. H. had told me so—I replied that he had not, but that I had it from other quarters too authentic to be doubted. He did not press an opinion from me, from which and other circumstances especially the late period at which he communicated the above to me, I inferrd that he did not care about it; had actually taken the step on wh. he consulted me, & consulted me only as a mode of giving me the information. I expressed no opinion on the subject, in any part of it; I concluded that to do so would only wound his feelings, without producing any effect on his conduct, and might by being reported, especially if misrepresented, wh. might happen by misconception of the motive, or aggravation in passing thro’ other hands, do harm elsewhere.
The attention which he recd. from the members of the opposition in both houses, was, I have reason to believe, very distinguished. With these his intercourse was frequent, and with the members of the first consideration. I excused myself from attending him in those visits &ce, from the danger of compromitting myself with the govt., an excuse he readily admitted, for he did not to wish that I shod. be of the parties. I have no doubt that the interview which took place between Mr. Fox & Mr. Grey was on the subject of his communications with the two former. An acct. of that interview, with conjectures of the object, you will see in the papers. The day after it took place he told me that Mr. Fox had had conversation with Mr. Pitt the day before about him, but went into no explanation of the subject of it.
I did not fail to treat him with all the attention in my power. He dined with me frequently while here; on the last occasion with most of the members of the diplomatick corps, & some persons of distinction in the country, with whom I have become gradually somewhat acquainted. I am persuaded I gave him no cause of complaint, and that he is satisfied with the attention I paid him. I have reason to think that he recd. some mark of attention from the P. of W., which was intended as a manifestation of his disposition for peace.
You will naturally enquire whether I think this occurrence is likely to do any harm to our own affairs. It is a difficult question even yet to solve. From what has since occurred I am inclined to believe that much of the irritable tone which was shewn by Ld. H. in my first interview with him, was attributable to his arrival here. The explanation which his Lordship afterwards gave, took away much of the force of the impression he had made on me on the former occasion, which has been further diminished by the information that a secry. of Legation, Mr. Foster, a young man, patronis’d by the Duchess of Devonshire, is appointed to take the place of Mr. Thornton who goes to the Hague, as by the circumstance that the report of Mr. Merry’s recall has not yet been confirmed. It is possible that his visit may be productive of some good; indeed probable; it does not compromit our govt; it has not me; tho such hasardous mov’ments ought not to be repeated; it has conciliated many of great consideration here towards us, (as I presume), as it doubtless has on the other side the channel. He talks of retiring soon, which will make you secure agnst any future enterprises of the kind. I have no doubt that this govt will complain to you of his conduct, who will I presume not expect any answer to compromit you with its adversary. It knows that he acts his part without yr. instruction or knowledge and ought to be satisfied with that. It is only by his remaining sometime where he is, & pursuing again the same conduct, the President continuing him in office, that the govt. can become responsible for it. Excuse the liberty I take in giving these hints. It seemed to be material that you shod. have all the facts belonging to this interesting incident, wh. I thought it due to candour to accompany with these remarks.
As I shall not be able to write you a publick letter by this occasion, I beg to add that the money directed by the bd. of comrs. here, on its dissolution, to be paid to me, never came into my hands. I sent their clerk with it, when he presented me the order, directly to Sir Fr: Baring & co:, who transmitted me immediately their rect. for the same. I shall send with this a copy of the reports &ce of the board, which I shod. have sent sooner had I not been mistaken respecting them. I thot. there was but one copy, which I had given to Mr. Erving at his request & the sanction of the board; & it was not till yesterday that I was undeceived.
We have heard with extreme regret of the death of Mrs. Eppes & can readily anticipate the distress which Mr. Jefferson, Mr Eppes & other connections must feel by it: We desire our best regards to yr. lady & family, as also to the President & his. I am sincerely yr. friend & servt
Jas. Monroe
The within correspondence with Sir Wm. Scott it may be agreable to you to see.
